Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Response to Amendment
Applicant’s amendment, filed 09/14/2022, has been entered and carefully considered.  Claims 1 and 4-7 are amended. Claims 2-3 are cancelled. Claims 1 and 4-7 are currently pending.
The rejection of claims under 35 U.S.C. 112(f) is withdrawn in light of applicant’s amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Karhu et al. (US 2016/0077576 A1) in view of Iyer et al. (US 2021/0089108 A1).
Regarding claim 1, Karhu discloses an information processing apparatus comprising (Figs. 1-2 discloses computing device comprises a processor capable of performing functions along with energy manager to adjust its performance and energy use): a wireless transceiver that performs wireless communication (Paragraph 0016 disclose the computing device 100 may also include a communication subsystem 130 configured to use any one or more communication technology (e.g., wired or wireless communications) and associated protocols (e.g., Ethernet, Bluetooth®, Wi-Fi®, WiMAX, etc.) to effect such communication. The computing device 100 may be capable of communication with remote devices using the communication subsystem 130 while the processor 120). Karhu does not disclose  processor that executes an operating system (OS) and a basic input/output system (BIOS) memory that stores a BIOS program, wherein the processor further executes the BIOS program separately from the OS to: disable the wireless transceiver during a boot-up sequence, and enable the wireless transceiver upon the BIOS program receiving an enable signal from the OS.
Iyer discloses processor that executes an operating system (OS) and a basic input/output system (BIOS) memory that stores a BIOS program (Paragraph 0032 discloses  BIOS (Basic Input/Output System)/embedded controller (EC) 18 interface with CPU 12 and chipset 16 to coordinate power use and interactions with other physical components, such as networking, peripheral interfaces, etc. BIOS 18 instruction may be stored in a non-volatile memory accessible by chipset 16 via bus 20. Upon powering or restarting IHS 10, CPU 12 may utilize BIOS 18 instructions to initialize and test hardware components coupled to the IHS 10. BIOS 18 instructions may also load an OS for use by IHS 10), 
wherein the processor further executes the BIOS program separately from the OS to (Fig. 1 discloses IHS 10 may utilize embedded controller (EC) 18 that may be a motherboard component of IHS 100 and may include one or more logic units. EC 18 may interface with BMU 44, and it may control maximum clock values, power states (p-state) manager for CPU, GPUs etc. through PECI (processor-to-EC) interface in run-time after initial settings are received from the BIOS (e.g., at boot up):
 disable the wireless transceiver during a boot-up sequence (Paragraph 0097 discloses at 1105, EC 18 aggregates the presence information received from ISH 16 and/or OS 103 and makes a final determination of user presence/absence/distance. Then, at 1106, EC 18 enables/disables BMU data collection through an EC-BMU interface. Alternatively, OS 203 may make the final determination of BMU data collection on/off, which then communicates with EC to turn on/off the data collection in BMU), and
 enable the wireless transceiver upon the BIOS program receiving an enable signal from the OS (Paragraph 0101 discloses method for collecting other IHS component data using presence/absence/distance detection. In various embodiments, method 1200 may be performed by battery and performance manager 201 under execution by CPU 12 and/or EC 18 and with cooperation of chipset 16 (e.g., an ISH component or virtual microdriver) and BIOS 18. In this implementation, battery and performance manager 201 is configured to enable BIOS 18 to make a final determination of whether to enable or disable SMI/SMM data collection). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Iyer to the system of Karhu to provide  systems and methods for managing battery runtime and performance based upon presence detection (Abstract, Iyer). 

Regarding claims 6 and 7, claims 6 and 7 comprises substantially similar limitations as claimed above in claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Karhu et al. (US 2016/0077576 A1) and in view of Iyer et al. and further in view of Prendergast et al. (US 2016/0365886 A1).
Regarding claim 4, Karhu and Iyer do not disclose the mechanism of claim 4.
In an analogous art, Prendergast discloses wherein the wireless transceiver is a Wireless Wide Area Network (WWAN) module (Paragraph 0039 discloses using the at least one transmitter to transmit Wireless Wide Area Network “WWAN” RF cellular signals from each of the antenna elements; and using the at least one processing device to control the transmitter to reduce WWAN″ RF cellular signal transmit power according to the at least one proximity distance sensing profile that defines a relationship between RF transmit power reduction and the determined object proximity detection according to the multiple sensor outputs).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Prendergast to the modified system of Karhu  and Iyer to provide  systems and methods are provided that may be implemented to utilize multiple sensors to intelligently control RF transmit power and specific absorption rate (SAR) produced from a wireless-enabled information handling system platform in the presence of a detected nearby human body (Abstract, Prendergast).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Karhu et al. (US 2016/0077576 A1) and in view of Iyer et al. and further in view of Bonnet et al. (US 2021/0211961 A1).
Regarding claim 5, Karhu and Iyer do not disclose the mechanism of claim 5.
In an analogous art, Bonnet discloses wherein the wireless transceiver is attached to the information processing apparatus after the information processing apparatus is shipped (Paragraph 0011 discloses the mechanism of switching a laptop computer between a broadband data connection network and a WWAN connection network may include purchasing, installing, and configuring additional hardware such as a WWAN card to be utilized by the laptop computer to connect to the WWAN data connection network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bonnet to the modified system of Karhu and Iyer to provide  mobile computing devices may utilize data connections to perform various operations. Data connection metrics may vary as a mobile computing device is moved relative to a source of the data connection (Abstract, Bonnet).

Response to Arguments
Applicant’s arguments filed 09/14/2022 with respect to claim(s) 1 and 4-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reece et al. (US 2013/0332760 A1) discloses method defers one or more background tasks during normal operation of a system if the system has a reduced performance feature that allows reduced or throttled performance in a non-user state. The system enters a low power state (e.g., sleep state) to cool the system after a period of normal operation. The system enters a different low power state (e.g., dark wake state) with a reduced performance and performs at least one of the deferred background tasks while in this low power state without needing a cooling mechanism (Abstract, Reece).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413